     Case 2:18-cv-07986-SJO-JC Document 13 Filed 10/24/18 Page 1 of 3 Page ID #:64



 1   SEYFARTH SHAW LLP
     Robert B. Milligan (SBN 217348)
 2   rmilligan@seyfarth.com
     Joseph A. Escarez (SBN 266644)
 3   jescarez@seyfarth.com
     D. Joshua Salinas (SBN 282065)
 4   jsalinas@seyfarth.com
     2029 Century Park East, Suite 3500
 5   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 6   Facsimile: (310) 201-5219
 7   Attorneys for Defendant
     FREIGHTQUOTE.COM, INC.
 8

 9
10                               UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12

13   TERRY FABRICANT, individually and on        Case No. 2:18-cv-07986
     behalf of all others similarly situated,
14                                               [Hon. Christina A. Snyder; Courtroom
                    Plaintiff,                             8D]
15
              v.                                 CLASS ACTION
16
     FREIGHTQUOTE.COM, INC., and DOES            NOTICE OF SETTLEMENT
17   1-10, inclusive, and each of them,
18                  Defendants.
                                                 Complaint Filed: September 14, 2018
19
20

21

22

23

24

25

26

27

28


                                    NOTICE OF SETTLEMENT
     51589336v.1
     Case 2:18-cv-07986-SJO-JC Document 13 Filed 10/24/18 Page 2 of 3 Page ID #:65



 1            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3            PLEASE TAKE NOTICE that plaintiff TERRY FABRICANT (“Plaintiff”) has
 4   agreed in principle to settle his claims against defendant FREIGHTQUOTE.COM, INC.
 5   (“Defendant”), which will result in the dismissal of Plaintiff’s individual claims with
 6   prejudice and the putative class claims without prejudice. The parties anticipate that they
 7   will execute a settlement agreement and that Plaintiff will file a voluntary dismissal of the
 8   action within 45 days.
 9            Accordingly, the parties respectfully request that all proceedings be taken off
10   calendar.
11

12   DATED: October 24, 2018                          Respectfully submitted,
13                                                    SEYFARTH SHAW LLP
14

15                                                    By: /s/ D. Joshua Salinas
                                                         Robert B. Milligan
16                                                       Joseph A. Escarez
                                                         D. Joshua Salinas
17                                                    Attorneys for Defendant
                                                      FREIGHTQUOTE.COM, INC.
18

19
     DATED: October 24, 2018                          LAW OFFICES OF TODD M.
20                                                    FRIEDMAN, P.C.
21

22                                                    By: /s/ Adrian R. Bacon
23
                                                         Todd M. Friedman
                                                         Adrian R. Bacon
24
                                                         Meghan M. George
                                                         Thomas E. Wheeler
25
                                                      Attorneys for Plaintiff TERRY
                                                      FABRICANT
26

27

28


                                     NOTICE OF SETTLEMENT
     51589336v.1
     Case 2:18-cv-07986-SJO-JC Document 13 Filed 10/24/18 Page 3 of 3 Page ID #:66



 1                                 SIGNATURE CERTIFICATION
 2            Pursuant to Local Rule 5-4.3.4(a)(2)(i ), I, D. Joshua Salinas, hereby certify that
 3   the content of this document is acceptable to Adrian R. Bacon, counsel for Plaintiff, and
 4   that Mr. Bacon has provided his authorization to affix his electronic signature to this
 5   document.
 6
     DATED: October 24, 2018                            SEYFARTH SHAW LLP
 7

 8
                                                        By: /s/ D. Joshua Salinas
 9                                                         Robert B. Milligan
                                                           Joseph A. Escarez
10                                                         D. Joshua Salinas
                                                        Attorneys for Defendant
11                                                      FREIGHTQUOTE.COM, INC.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
                                     NOTICE OF SETTLEMENT
     51589336v.1
